    Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.308 Page 1 of 12



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION


JORGE SOLANO-MORETA #106870,                          Case No. 2:18-cv-00111

                     Plaintiff,                       Hon. Gordon J. Quist
                                                      U.S. District Judge
         v.

ERICA HUSS, et al.,

                     Defendants.
                                     /

                        REPORT AND RECOMMENDATION

      I. Introduction

         This is a civil rights action brought by prisoner Jorge Solano-Moreta pursuant

to 42 U.S.C. § 1983 for events that occurred while he was housed at the Marquette

Branch Prison. Solano-Mareta is a federal prisoner, now housed at the Thomson

Penitentiary in Thomson, Illinois.       Solano-Moreta’s remaining claim involves an

alleged denial of out-of-cell exercise during a 250-day period between April 2017, and

August 2018, including the denial of out-of-cell exercise for a period of 60 days

between January 1, 2018, and March 2018. The remaining Defendants are Warden

Erica Huss and former Warden Robert Napel. 1

         Defendants have filed motions for summary judgment arguing that Solano-

Moreta failed to exhaust his administrative remedies against them because he failed




1     Napel is now the Assistant Deputy Director of the Michigan Department of
Corrections (MDOC) Correctional Facilities Administration, Northern Region.
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.309 Page 2 of 12



to identify them as the persons responsible for denying him out-of-cell exercise. (ECF

No. 30.)

      Solano-Moreta argues that he did not need to name each Defendant because

the MDOC waived the procedural default by addressing the merits of his grievance

through Step III of the grievance process. Solano-Moreta additionally stated that he

complained to his unit counselor and asked that the issue be submitted to the

Warden’s Forum as required by policy.         Solano-Moreta states that, despite this

request, the issue was never raised.

      The undersigned has reviewed the pleadings and associated documents and

respectfully recommends that the Court grant the summary judgment motion and

dismiss this case.

   II. Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005. The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing



                                          2
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.310 Page 3 of 12



the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

   III.   Exhaustion of Administrative Remedies

      A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on

a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative



                                            3
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.311 Page 4 of 12



process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).   “Compliance with prison grievance procedures, therefore, is all that is

required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S. at 218-19. In rare

circumstances, the grievance process will be considered unavailable where officers

are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).

      Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (eff. date

07/09/07, superseded on 03/18/19), sets forth the applicable grievance procedures for

prisoners in MDOC custody at the time relevant to this complaint. Inmates must

first attempt to resolve a problem orally within two business days of becoming aware

of the grievable issue, unless prevented by circumstances beyond his or her control.

Id. at ¶ P. If oral resolution is unsuccessful, the inmate may proceed to Step I of the

grievance process and submit a completed grievance form within five business days

of the attempted oral resolution. Id. at ¶¶ P, V. The inmate submits the grievance

to a designated grievance coordinator, who assigns it to a respondent. Id. at ¶ V. The



                                          4
    Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.312 Page 5 of 12



Policy Directive also provides the following directions for completing grievance forms:

“The issues should be stated briefly but concisely. Information provided is to be

limited to the facts involving the issue being grieved (i.e., who, what, when, where,

why, how). Dates, times, places and names of all those involved in the issue being

grieved are to be included.” Id. at ¶ R (emphasis in original).

         When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.               Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

         [A] prisoner ordinarily does not comply with MDOCPD 130—and
         therefore does not exhaust his administrative remedies under the
         PLRA—when he does not specify the names of each person from whom
         he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
         Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
         manner the State provides—by, say, identifying all relevant
         defendants—not only furthers [the PLRA’s] objectives, but it also
         prevents inmates from undermining these goals by intentionally
         defaulting their claims at each step of the grievance process, prompting
         unnecessary and wasteful federal litigation process.”). An exception to
         this rule is that prison officials waive any procedural irregularities in a
         grievance when they nonetheless address the grievance on the merits.
         See id. at 325. We have also explained that the purpose of the PLRA’s
         exhaustion requirement “is to allow prison officials ‘a fair opportunity’
         to address grievances on the merits to correct prison errors that can and
         should be corrected to create an administrative record for those disputes
         that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 2



2      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.
                                             5
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.313 Page 6 of 12



         If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after

the response was due. MDOC Policy Directive 03.02.130 at ¶¶ T, BB. The respondent

at Step II is designated by the policy, e.g., the regional health administrator for

medical care grievances. Id. at ¶ DD.

         If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form. Id.

at ¶¶ T, FF. The Step III form shall be sent within ten business days after receiving

the Step II response, or if no Step II response was received, within ten business days

after the date the Step II response was due. Id. at ¶¶ T, FF. The Grievance and

Appeals Section is the respondent for Step III grievances on behalf of the MDOC

director. Id. at ¶ GG. “The total grievance process from the point of filing a Step I

grievance to providing a Step III response shall generally be completed within 120

calendar days unless an extension has been approved.” Id. at ¶ S.

   IV.      Analysis.

         The only grievance identified as relevant by either party is grievance MBP-18-

03-0374-22F. (ECF No. 31-3, PageID.211-215.) Although that grievance proceeded

through all steps of the grievance process, Defendants argue that Solano-Moreta

failed to name them in his grievance and only named “the COs.” Naming only “the

COs” establishes that Solano-Moreta intended to grieve only the Corrections Officers.




                                             6
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.314 Page 7 of 12



In addition, Defendants argue that the content of the grievance did not fully match

the time period claimed in the complaint.

      At Step I, Solano-Moreta wrote:




(ECF No. 31-3, PageID.214 (highlighting added).) This Step I grievance clearly shows

that Solano-Moreta named only “the COs” and did not name Defendants individually

or, alternatively, name “the wardens” (or some similar title) as the focus of his

grievance.

      About two weeks later, Lt. Sebaly responded the grievance, finding that no

policy violation had taken place.




                                            7
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.315 Page 8 of 12




         This response prompted Solano-Moreta to file a Step II appeal, which is shown

below.




(Id. at PageID.212 (highlighting added).)

         Solano-Moreta’s Step II appeal again reflects that he was focused on actions

by the “COs.”

         Warden Huss responded to this Step II appeal. Her response is shown below.




                                            8
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.316 Page 9 of 12




(Id. at PageID.213.) This was the first time Huss’s name appeared in any of the

grievance documents.

      After Defendant Huss responded to Solano-Moreta’s Step II appeal, Solano-

Moreta filed a Step III appeal. His Step III appeal is shown below.




(Id. at PageID.212 (highlighting added).)     Here, Solano-Moreta complains that

Warden Huss made false statements in the Step II response. Solano-Moreta does

not, however, accuse Huss of being involved in denying him yard or out-of-cell

exercise time.

      Solano-Moreta’s Step III appeal was subsequently denied. (Id. at PageID.211.)




                                         9
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.317 Page 10 of 12



      Solano-Moreta’s grievance fails to name former Warden Napel. In addition, he

only mentions Defendant Huss when he asserts that her Step II response contained

false statements. The grievance documents indicate that Solano-Moreta claimed that

Corrections Officers were the persons responsible for denying him yard or out-of-cell

exercise time. Thus, Solano-Moreta has entirely failed to name Huss and Napel as

the individuals responsible for improperly denying him yard or exercise time. The

MDOC requires a prisoner to identify the individuals being grieved. Reed-Bay, 603

F.3d at 324-25, and the subject matter of the grievance. Mattox, 851 F.3d at 596. A

plaintiff must name each defendant in a properly exhausted grievance before he files

a federal complaint. Kean v. Hughes, No. 1:12-cv-847, 2013 WL 5771146 at *2 (W.D.

Mich. Oct. 24, 2013) (“The MDOC had no reason to address a claim against any other

employee.”) Thus, the undersigned concludes that Solano-Moreta failed to exhaust

his claims against Defendants.

      Solano-Moreta argues that any procedural irregularities should be ignored

because the MDOC addressed his grievance on the merits. This argument overlooks

the fact that Solano-Moreta did not identify Huss or Napel as the persons who were

responsible for denying him out-of-cell exercise. The simple fact that MDOC ruled on

the merits of a grievance against unnamed Corrections Officers does not open the door

to a federal lawsuit against Wardens who were not even accused of the improper

action in the grievance documents.       As explained above, the purpose of the

exhaustion requirement is to give prison officials a fair opportunity to address

grievances on the merits and to create an administrative record for those disputes



                                         10
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.318 Page 11 of 12



that eventually end up in court. Here, the complaint that was addressed was a

complaint against Corrections Officers, not a complaint against the Wardens. Thus,

the purpose of the exhaustion requirement was not fulfilled with regard to Solano-

Moreta’s complaints against the Wardens.

      Solana-Moreta also argues that he did not have to file a grievance to exhaust

his claims because he told the prison counselor to address his claims at the Warden’s

Forum Meeting. Solano-Moreta asserts that since this issue involves the entire

prison population, the Warden’s Forum Meeting is the appropriate place to raise the

issue. See Michigan Dept. of Corrections (MDOC) Policy Directive 04.01.150 (eff.

Date 11/01/10) (Wardens’ Forum). First, there is nothing in the record that supports

Solano-Moreta’s claim that the entire prison population was concerned with his

alleged denial of out-of-cell exercise. Second, his grievance on the issue was not

rejected as raising an issue concerning the entire prison population. Third, Solano-

Moreta did not properly raise the issue in the Warden’s Forum Meeting. Fourth, even

if he had raised the issue during the Warden’s Forum Meeting, Solano-Moreta still

needed to exhaust his claims against each Defendant by filing an appropriate

grievance through each step of the process.

   V. Recommendation

      The undersigned respectfully recommends that this Court grant Defendants’

motion for summary judgment (ECF No. 30) due to Solano-Moreta’s failure to exhaust

his administrative remedies.     This recommendation, if adopted, will result in

dismissal of the complaint.



                                         11
Case 2:18-cv-00111-GJQ-MV ECF No. 39 filed 10/10/19 PageID.319 Page 12 of 12



      It is further recommended that the Court deny Solano-Moreta’s motion to

produce legal documents (ECF No. 25) as moot. 3

                               NOTICE TO PARTIES

      Any objections to this Report and Recommendation must be filed and served

within fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); Fed. R.

Civ. P. 72(b). All objections and responses to objections are governed by W.D. Mich.

LCivR 72.3(b). Failure to file timely objections may constitute a waiver of any further

right of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v.

Arn, 474 U.S. 140 (1985).




Dated: October 10, 2019                        /s/ Maarten Vermaat
                                               MAARTEN VERMAAT
                                               U. S. MAGISTRATE JUDGE




3     The Court held a status conference on August 12, 2019, and Solano-Moreta did
not express concerns regarding his legal documents at that time. (ECF No. 34.)
                                          12
